Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14 – 21 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothod (20180345129).
Regarding claim 1, Rtahod teaches a computer-implemented method of presenting augmented-reality annotations of real-world objects, the method comprising: detecting, by an augmented reality system, a real-world object ("enabling to scan real world objects and send to server for processing including identifying or recognizing and validating real world objects," para [0110]); 

creating, by an operating system of the augmented reality system, a software object that represents the real-world object ("enabling user or administrator of sever to provide various types of details about real world objects or define real world objects and set or apply or select or provide various types of object criteria, target criteria, settings, preferences, customization, 

receiving, by the operating system, a first request from a first application to present a first virtual object, the first request referencing the software object ("Receiving, by the game server, a plurality of requests from a plurality of sponsors, each of the plurality of requests requesting that a virtual element associated with the request be included at a location in the virtual world corresponding to a location of a business in the real world, the business associated with a sponsor that provided the request to the game server from the plurality of sponsors," para (0023]) ; 

determining, by the operating system, a first location for the first virtual object, wherein the first location is associated with the real-world object ("Embodiments described herein accessing real world object associated virtual object data, location or geofence information and object criteria, generating a virtual object using the virtual object data; storing data specifying an association between the real world object associated virtual object, location or geofence information and the object criteria," para [0022]); 
and presenting, by the augmented reality system, the first virtual object at the first location ("based on the identified object satisfying the object criteria associated with the virtual
object in the stored data, display or provide the virtual object and associated data including virtual money to the client device," para [0022]). 

Regarding claim 4, Rathod teaches the computer-implemented method of claim 1, wherein the first request includes a first virtual object type, wherein the first virtual object type is associated with UWOTL\3915_P1066USPNPUWAMPrelimAMa first relative location relative to the real-world object, and wherein determining the first location for the first virtual object includes determining the first location based in part on the first relative location relative to the real-world object ("responsive to the client device being within a pre-defined boundary of geofence in the real world or enters in geofence, display or provide, one or more types of one or more virtual objects," para [00011).  

Regarding claim 5, Rathod teaches  The computer-implemented method of claim 4, further comprising receiving, by the operating system, a second request from a second application to present a second virtual object, wherein the second request references the software object, wherein the second request includes a second virtual object type, and wherein the second virtual object type matches the first virtual object type ("real world associated or equivalent or determined one or more types entities related virtual representation associated virtual connections," para (02901)).

Regarding claim 7, Rathod teaches the computer-implemented method of claim 5, wherein the first relative location is a static relative location, and wherein the method further comprises determining, by the operating system, a prioritization of the first request and the second request ("the virtual object or virtual element engine further comprises a virtual object or virtual element priority module configured to generate a ranking of the plurality of virtual objects or virtual elements associated with object criteria based on specified virtual object or virtual element priority criteria; and the virtual object or virtual element engine is configured provide a specified number of the plurality of virtual objects or virtual elements to the client device according to the ranking of the plurality of virtual objects or virtual elements," para (0051]).  
Regarding claim 9, Rathod teaches the computer-implemented method of claim 7, wherein the method further comprises, in response to determining that the second request is prioritized over the first UWOTL\3915_P1066USPNPUWAMPrelimAMrequest, replacing a presentation of the first virtual object with a presentation of the second virtual object ("In an embodiment present on the display a first content item of the set of content items for0a first view period of time defined by a timer, wherein the first content item is hide when the first view period of time expires; receive from a touch controller a haptic contact signal indicative of a gesture applied to the display during the first view period of time; wherein the content presentation controller hides the first content item in response to the haptic contact signal and proceeds to present on the display a second content item of the set of content items for a second view period of time defined by the timer, wherein the content item controller hides the second content item upon the expiration of the second view period of time," para (00981)).  

claim 1, wherein presenting the first virtual object at the first location includes at least one of generating a visual presentation and an auditory presentation at the first location ("The virtual object may include audio and visual content and visual effects. Examples of audio and visual content include pictures, texts, logos, animations, multimedia and sound effects," para (02291).  

Regarding claim 13, Rathod teaches an augmented reality system (See abstract), comprising: 

at least one environmental sensor device (See abstract, Fig. 2); 
at least one motion sensor device (See Fig. 2);
 at least one presentation device (See Fig. 2); and

 an augmented reality platform device communicatively coupled to the at least one environmental sensor device, the at least one motion sensor device, and the at least one presentation device; wherein the augmented reality platform device includes at least one processor and a non- transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the augmented reality system to perform (See Fig. 2) actions for presenting augmented- reality annotations of real-world objects, the actions comprising: detecting, by the augmented reality system, a real-world object ("enabling to scan real world objects and send to server for processing including identifying or recognizing and validating real world objects," para [0110]); 

creating, by an operating system of the augmented reality system, a software object that represents the real-world object ("enabling user or administrator of sever to provide various types of details about real world objects or define real world objects and set or apply or select or provide various types of object criteria, target criteria, settings, preferences, customization, configuration, rules, and actions, upload associated virtual objects, order and make payment, conduct verification, system configuration, updates, moderation and validation," para [0111]); 
 receiving, by the operating system, a first request from a first application to present a first virtual object, the first request referencing the software object ("Receiving, by the game server, a plurality of requests from a plurality of sponsors, each of the plurality of requests requesting that a virtual element associated with the request be included at a location in the virtual world corresponding to a location of a business in the real world, the business associated with a 
-4-206.682.8100 UWOTL\3915_P1066USPNPUWAMPrelimAMdetermining, by the operating system, a first location for the first virtual object, wherein the first location is associated with the real-world object ("Embodiments described herein accessing real world object associated virtual object data, location or geofence information and object criteria, generating a virtual object using the virtual object data; storing data specifying an association between the real world object associated virtual object, location or geofence information and the object criteria," para [0022]);; and 
presenting, by the augmented reality system, the first virtual object at the first location ("based on the identified object satisfying the object criteria associated with the virtual object in the stored data, display or provide the virtual object and associated data including virtual money to the client device," para [0022]). 
.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rothod (20180345129) in view of Ahn et al. (20130278633)
As per claim 2, Rathod teaches the computer-implemented method of claim 1, further comprising: receiving, by the operating system, a second request from a second application to present a second virtual object, the second request referencing the software object ("a· plurality of virtual objects or virtual elements," para (0051]). Rathod fails to explicitly teach such a computer-implemented method further comprising: and determining, by the operating system, a second location for the second virtual object, wherein the _second location is associated with the real-world object and is based in part on the first location for the first virtual object. 
However, Ahn teaches such a computer-implemented method further comprising: and determining, by the operating system, a second location for the second virtual object, wherein the second location is associated with the real-world object and is based in part on the first location for the first virtual object ("a second virtual object changes position relative to the first virtual object," para (00271). 

Therefore it would have been obvious to one of ordinary skill in the art to combine the augmented reality system of Rathod with the support for relative locations of AR objects of Ahn, because Rathod and Ahn are directed to systems and methods for augmented reality. Furthermore, users benefit from systems and methods adapted for relative location of AR objects, because such systems and methods allow for locating rendered virtual objects in a location dependent on another virtual object (para [002712.]).

Claim 25 recites similar limitation to that of claim 2 and thus is rejected under similar rationale as detailed above.

As per claim 3, the computer-implemented method of claim 2 is discussed above. Further, Ahn teaches such a computer-implemented method wherein determining the first location for the first virtual object includes determining the first location based in part on the second location for the second virtual object ("When the multimedia information is an image, the method for providing the AR scene may analyze object information, location information, time information, a scene description, and the like, with respect to the image. The object information may include information about a type of a plurality of objects, for example, a building, river, mountain, and the like, a size of the object, an area of the object, and the like, in a real world displayed in the image. The location information may refer to a location at which the plurality of objects is displayed 
 
As per claim 6, Rathod teaches the computer-implemented method of claim 5, but fails to explicitly teach such a computer-implemented method wherein the first relative location is a flexible relative location, and wherein the method further comprises determining, by the operating system, a second location for the second virtual object, wherein the second location is associated with the real-world object-and is based in part on the first location for the first virtual object. However, Ahn teaches such a computer-implemented method wherein the first relative location is a flexible relative location, and wherein the method further comprises determining, by the operating system, a second location for the second virtual object, wherein the second location is associated with the real-world object and is based in part on the first location for the first virtual object (para (00271).
.


Claims 8, are rejected under 35 U.S.C. 103 as being unpatentable over Rothod (20180345129) in view of Jung et al. (20140123306)

As to claim 8, Rathod teach the computer-implemented method of claim 7, but fail to explicitly teach such a computer-implemented method wherein the method further comprises, in response to determining that the first request is prioritized over the second request, denying the second request.

 However, Elwha teaches such a computer-implemented method wherein the method further comprises, in response to determining that the first request is prioritized over the second request, denying the second request ("operation 714 may include operation 718 depicting requesting access, from the device, which has been pre-authorized by a user of the device to allow access under one or more particular conditions, to data collected by one or more portions of the device, in exchange for providing at least one of the one or more identified services. For example, FIG. 3, e.g., FIG. 38, shows access to data acquired by the device as negotiated result of facilitating a providing of one or more identified services requesting from the device that has user preauthorization to grant or deny access module 318 requesting access, from the device (e.g., a smartphone, e.g., a Blackberry 8800), which has been pre-authorized by a user of the device (e.g., the user has said "allow all Google-based applications") to allow access under one or more particular conditions (e.g., the service is authored or approved by Google), to data 
Therefore it would have been obvious to one of ordinary skill in the art to combine the augmented reality systems of Rathod with the support for denying lower-priority software requests of Elwha, because Rathod, Elwha are directed to systems and methods for mobile devices implementing augmented reality. Furthermore, users benefit from systems and methods adapted for denying lower-priority software requests, because such systems and methods allow for allowing requests from only higher-priority applications (para [0189]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502. The examiner can normally be reached Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616